TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00607-CV


David Thompson, Appellant

v.

Melissa Banning, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 260390, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant David Thompson and appellee Melissa Banning have filed a joint motion
to dismiss the appeal, stating that they have settled their dispute.  We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a).


  
					David Puryear, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Dismissed on Joint Motion
Filed:   November 4, 2004